            Case 1:20-mc-91399-DJC Document 1 Filed 08/19/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )       M.B.D. Case No. 20-MC-91399
                                               )
CARL AUGUSTE,                                  )
        Defendant                              )


                    MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
               OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
              AND EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through Assistant United States Attorney Anne Paruti,

respectfully moves this Court to grant a continuance of the time within which an indictment or

information must be filed, and exclude the time period from August 14, 2020, through and including

September 25, 2020 from the speedy trial clock, pursuant to the Speedy Trial Act, 18 U.S.C.

§§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan for Prompt Disposition of

Criminal Cases for the United States District Court for the District of Massachusetts (effective

December 2008), on the ground that the ends of justice served by granting the requested continuance

and excluding this period outweigh the best interests of the public and the defendant in a speedy trial.

The government further asks this Court to issue the attached proposed Order of Continuance and

Excludable Delay. In support of this request, the government states as follows:

       1.      The defendant was charged by complaint in United States v. Carl Auguste, 20-mj-

6193-MPK. He is not in custody. If indicted for the crime with which he is currently charged by

complaint, he faces a mandatory minimum term of imprisonment of 5 years.

       2.      The parties are engaged in preliminary discussions regarding the possible resolution

of this matter that might result in an agreed disposition and obviate the need for an indictment.

                                                   1
            Case 1:20-mc-91399-DJC Document 1 Filed 08/19/20 Page 2 of 3



These discussions are, to an extent, dependent on an ongoing but as yet unfinished evaluation of

the defendant by a third party. The progress of that evaluation has, until recently, been hampered

by factors related to the ongoing public health crisis.

       3.      Such an agreement, in conjunction with a pre-indictment plea, may work to the

defendant’s benefit or assist the government’s ongoing investigation.

       4.      The time within which the government must indict was previously extended as part

of an omnibus order related to the lack of grand juries seated in the district, which applied to several

similarly-situated defendants (MBD Case No. 20-91142). Grand jury proceedings have resumed,

albeit with significantly limited availability. This motion is brought separately, unrelated to the

availability of a seated grand jury, for the reasons stated herein.

       5.      Counsel for the defendant assents to this motion, for the reasons stated herein. A

proposed order is attached.




                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                  By: /s/ Anne Paruti__________
                                                      Anne Paruti
                                                      Assistant U.S. Attorney




                                                   2
          Case 1:20-mc-91399-DJC Document 1 Filed 08/19/20 Page 3 of 3




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing.

                                              By:    /s/ Anne Paruti____
                                                     ANNE PARUTI
                                                     Assistant U.S. Attorney




                                                 3
